Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.

Response to Amendment
Applicant’s amendment traverses the 112 rejection of claim 32. The rejection is hereby traversed.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the environment” in claim 34 lacks antecedent basis and it is not clear what claim element is being referred to by the term “the environment.”
In order to expedite prosecution, the term “the environment” is construed as how it might be interpreted by a person having ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Haynam et al. (US 2002/0158745, “Haynam”), and alternately Haynam in view of Hayakawa et al. (US 5,540,991, “Hayakawa”).

Regarding claim 1, Haynam discloses A method for manufacturing a composite polymer insulator, the method comprising (title: Polymeric Cutout Assembly): 
providing an elongate core having a core axis, the core including a first core main section, a second core main section, and a core midsection axially interposed between the first and second core main sections (Figs. 3-4, 8-9, [0034]; core 21 has core axis including a first core main section which is the upper portion of the core 21 near the item number 21 in Figs. 8-9, a second core main section which is the lower portion of the core 21 near the item number 24 in Figs. 8-9, and a core midsection which is the midsection portion of the core 21 near item number 31 in Figs. 8-9, the core midsection is axially interposed between the first and second core main sections); 
mounting a joint sleeve formed of metal around the core midsection (Figs. 3-4, 8-9, [0038]; sleeve 31 is a joint sleeve mounted around the midsection of core 21, sleeve 31 is made of aluminum); 
molding a polymeric first housing onto the core such that: the first housing surrounds the first core main section (Figs. 3-4, 8-9, [0041]; the upper portion of the polymeric insulator 61, which is a polymeric first housing, is molded around and bonded to the core 21 by injection molding such that the upper portion of the polymeric insulator 61 surrounds the first core main section); 
and a joint section of the first housing overlaps and bonds to the joint sleeve (Figs. 3-4, 8-9, [0041]; the upper portion of the polymeric insulator 61 is molded onto the sleeve 31 by injection molding which overlaps and bonds to the sleeve 31); 
and molding a polymeric second housing onto the core such that: the second housing surrounds the second core main section (Figs. 3-4, 8-9, [0041]; the lower portion of the polymeric insulator 61, which is a polymeric second housing, is molded around and bonded to the core 21 by injection molding such that the lower portion of the polymeric insulator 61 surrounds the second core main section); 
and a joint section of the second housing overlaps and bonds to the joint sleeve (Figs. 3-4, 8-9, [0041]; the lower portion of the polymeric insulator 61 is molded onto the sleeve 31 by injection molding which overlaps and bonds to the sleeve 31).
Haynam does not disclose the second housing is a discrete and separate component from the first housing.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Haynam’s first and second housings as separate structures instead of a fitted or integral structure, since it has been held that constructing a formerly press fitted or integral structure in various elements involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). The construction of a formerly integral structure in various elements would predictably provide for additional design options for the manufacture of the housing.

Alternately, regarding claim 1, Haynam discloses A method for manufacturing a composite polymer insulator, the method comprising (title: Polymeric Cutout Assembly): 
providing an elongate core having a core axis, the core including a first core main section, a second core main section, and a core midsection axially interposed between the first and second core main sections (Figs. 3-4, 8-9, [0034]; core 21 has core axis including a first core main section which is the upper portion of the core 21 near the item number 21 in Figs. 8-9, a second core main section which is the lower portion of the core 21 near the item number 24 in Figs. 8-9, and a core midsection which is the midsection portion of the core 21 near item number 31 in Figs. 8-9, the core midsection is axially interposed between the first and second core main sections); 
mounting a joint sleeve formed of metal around the core midsection (Figs. 3-4, 8-9, [0038]; sleeve 31 is a joint sleeve mounted around the midsection of core 21, sleeve 31 is made of aluminum); 
molding a polymeric first housing onto the core such that: the first housing surrounds the first core main section (Figs. 3-4, 8-9, [0041]; the upper portion of the polymeric insulator 61, which is a polymeric first housing, is molded around and bonded to the core 21 by injection molding such that the upper portion of the polymeric insulator 61 surrounds the first core main section); 
and a joint section of the first housing overlaps and bonds to the joint sleeve (Figs. 3-4, 8-9, [0041]; the upper portion of the polymeric insulator 61 is molded onto the sleeve 31 by injection molding which overlaps and bonds to the sleeve 31); 
and molding a polymeric second housing onto the core such that: the second housing surrounds the second core main section (Figs. 3-4, 8-9, [0041]; the lower portion of the polymeric insulator 61, which is a polymeric second housing, is molded around and bonded to the core 21 by injection molding such that the lower portion of the polymeric insulator 61 surrounds the second core main section); 
and a joint section of the second housing overlaps and bonds to the joint sleeve (Figs. 3-4, 8-9, [0041]; the lower portion of the polymeric insulator 61 is molded onto the sleeve 31 by injection molding which overlaps and bonds to the sleeve 31).
Haynam does not disclose the second housing is a discrete and separate component from the first housing.
Hayakawa discloses the second housing is a discrete and separate component from the first housing (Figs. 1, 5, col. 4, lines 54-61; the sheath is comprised of a plurality of molded portions 12a and 12b which are discrete and separate from each other).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Haynam’s insulator with Hayakawa’s plurality of molded portions in order to make it possible to positively prevent occurrence of deformation, peeling-off or cracks of the molded portion during formation of the succeeding molded portions, and the leakage of the polymeric material in the front end portion of the mold cavity, thereby effectively avoiding occurrence of defective products due to adhesion of the leaked polymeric material to the outer surface of the molded product, as suggested by Hayakawa at col. 4, lines 4-11.

Regarding claim 3, Haynam, and alternately Haynam in view of Hayakawa discloses the claimed invention as applied to claim 1, above.
Haynam discloses The method of Claim 1 wherein mounting the joint sleeve around the core midsection includes crimping the joint sleeve onto the core midsection (Figs. 3-4, 8-9, [0041]; sleeve 31 is crimped onto the midsection of core 21).

Regarding claim 8, Haynam, and alternately Haynam in view of Hayakawa discloses the claimed invention as applied to claim 1, above.
Haynam discloses The method of Claim 1 wherein the first and second housings are formed of an elastomer (Figs. 3-4, 8-9, [0040]; the upper and lower portions of the polymeric insulator 61 are formed of polymeric material such as ESP or EPDM rubber which is an elastomer).

Regarding claim 9, Haynam, and alternately Haynam in view of Hayakawa discloses the claimed invention as applied to claim 1, above.
Haynam discloses The method of Claim 1 wherein: the core has first and second opposed ends (Figs. 3-4, 8-9, [0034]; the core 21 has first and second opposed ends 23 and 25); 
and the method includes: affixing a first end fitting to the first end of the core, the first end fitting including a first coupling configured to secure the composite polymer insulator to an electrical conductor or support (Figs. 3-4, 8-9, [0041], [0043]; end cap 51 is a first end fitting affixed to the first end 23 of the core 21, the end cap 51 includes fasteners 72 which is a first coupling.  Examiner’s note: the term “configured to secure the composite polymer insulator to an electrical conductor or support” is an intended use of the first coupling.  Haynam’s fasteners 72 has the ability to secure the insulator to an electrical conductor or support, therefore, Haynam reads on this limitation.); 
and affixing a second end fitting to the second end of the core, the second end fitting including a second coupling configured to secure the composite polymer insulator to another electrical conductor or support (Figs. 3-4, 8-9, [0041], [0043]; end cap 53 is a second end fitting affixed to the second end 25 of the core 21, the end cap 53 includes fasteners 74 which is a second coupling.  Examiner’s note: the term “configured to secure the composite polymer insulator to another electrical conductor or support” is an intended use of the first coupling.  Haynam’s fasteners 74 has the ability to secure the insulator to another electrical conductor or support, therefore, Haynam reads on this limitation.).

Regarding claim 10, Haynam, and alternately Haynam in view of Hayakawa discloses the claimed invention as applied to claim 1, above.
Haynam discloses The method of Claim 9 wherein: molding the first housing onto the core includes molding the first housing onto the core such that a second joint section of the first housing overlaps and bonds to the first end fitting (Figs. 3-4, 8-9, [0041]; the upper portion of the polymeric insulator 61 is molded onto the core 21 such that a second joint section of the upper portion of the insulator 61 overlaps with and bonds to the end cap 51); 
and molding the second housing onto the core includes molding the second housing onto the core such that a second joint section of the second housing overlaps and bonds to the second end fitting (Figs. 3-4, 8-9, [0041]; the lower portion of the polymeric insulator 61 is molded onto the core 21 such that a second joint section of the lower portion of the insulator 61 overlaps with and bonds to the end cap 53).

Regarding claim 11, Haynam, and alternately Haynam in view of Hayakawa discloses the claimed invention as applied to claim 10, above.
Haynam discloses The method of Claim 10 wherein: affixing the first end fitting to the first end of the core includes crimping the first end fitting onto the first end of the core (Figs. 3-4, 8-9, [0041]; end cap 51 is crimped onto the first end 23 of core 21); 
and affixing the second end fitting to the second end of the core includes crimping the second end fitting onto the second end of the core (Figs. 3-4, 8-9, [0041]; end cap 53 is crimped onto the second end 25 of core 21).

Regarding claim 12, Haynam, and alternately Haynam in view of Hayakawa discloses the claimed invention as applied to claim 1, above.
Haynam discloses The method of Claim 1 wherein molding the first housing onto the core includes molding the first housing onto the core such that the first housing includes a tubular body and integral annular sheds extending radially outward from the body (Figs. 3-4, [0040]-[0041]; the upper portion of the polymeric insulator 61 is molded onto the core 21 by injection molding such that it includes a tubular body and integral annual weathersheds 63 extending radially outward from the body); 
and molding the second housing onto the core includes molding the second housing onto the core such that the second housing includes a tubular body and integral annular sheds extending radially outward from the body (Figs. 3-4, [0040]-[0041]; the lower portion of the polymeric insulator 61 is molded onto the core 21 by injection molding such that it includes a tubular body and integral annual weathersheds 63 extending radially outward from the body).

Regarding claim 13, Haynam, and alternately Haynam in view of Hayakawa discloses the claimed invention as applied to claim 12, above.
Haynam discloses The method of Claim 12 wherein the sheds of the first and second housings are sloped in the same axial direction (Figs. 3-4, 8-9, [0040]; the weathersheds 63 of the upper and lower portions of the polymeric insulator are sloped in the same axial direction).

Regarding claim 14, Haynam, and alternately Haynam in view of Hayakawa discloses the claimed invention as applied to claim 1, above.
Haynam discloses The method of Claim 1 wherein: molding the first housing onto the core includes injection molding the first housing onto the first core main section and the joint sleeve (Figs. 3-4, 8-9, [0041]; the upper portion of the polymeric insulator 61 is molded onto the upper portion of the core 21 and the sleeve 31 by injection molding); 
and molding the second housing onto the core includes injection molding the second housing onto the second core main section and the joint sleeve (Figs. 3-4, 8-9, [0041]; the lower portion of the polymeric insulator 61 is molded onto the lower portion of the core 21 and the sleeve 31 by injection molding).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Haynam, and alternately Haynam in view of Hayakawa as applied to respective claims 1 and 3 above, in view of TE Connectivity Silicone Suspension / Tension Insulators 70kN, Electronics Raychem Ireland Ltd, 2011, “Electronics Raychem.” Examiner’s note: Electronics Raychem is cited in the IDS filed on 11/17/2020.

Regarding claim 4, Haynam, and alternately Haynam in view of Hayakawa discloses the claimed invention as applied to claim 3, above.
Haynam, title, [0035], discloses the core 21 is formed of a polymer.
Haynam does not disclose the core 21 is formed of fiber reinforced polymer (FRP).
Electronics Raychem discloses the core is formed of fiber reinforced polymer (FRP) (Page 2, top, silicone tension insulator is made of a glass fibre core).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Haynam’s insulator, and alternately as modified by Hayakawa, with Electronics Raychem’s glass fiber core in order to provide high mechanical strength with tensile values of greater than 70kN, as suggested by Electronics Raychem at page 2, top.

Regarding claim 5, Haynam, and alternately Haynam in view of Hayakawa, and Electronics Raychem discloses the claimed invention as applied to claim 4, above.
Haynam, title, [0035], discloses the core 21 is formed of a polymer.
Haynam does not disclose the core 21 is formed of glass fiber reinforced polymer (GFRP).
Electronics Raychem discloses the core is formed of glass fiber reinforced polymer (GFRP) (Page 2, top, silicone tension insulator is made of a glass fibre core).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Haynam’s insulator, and alternately as modified by Hayakawa and Electronics Raychem, with Electronics Raychem’s glass fiber core in order to provide high mechanical strength with tensile values of greater than 70kN, as suggested by Electronics Raychem at page 2, top.

Regarding claim 6, Haynam, and alternately Haynam in view of Hayakawa, and Electronics Raychem discloses the claimed invention as applied to claim 4, above.
Haynam, [0040], discloses the insulator 61, which is construed as the first and second housings, are formed of rubber.
Haynam does not disclose the first and second housings are formed of silicone rubber.
Electronics Raychem discloses the housing is formed of silicone (Page 2, top, insulator has a silicone housing moulded directly over the glass fibre rod).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Haynam’s insulator, and alternately as modified by Hayakawa and Electronics Raychem, with Electronics Raychem’s silicone housing in order to provide a hydrophobic material with erosion resistance and UV stability, as suggested by Electronics Raychem at page 2, top.

Regarding claim 7, Haynam, and alternately Haynam in view of Hayakawa discloses the claimed invention as applied to claim 1, above.
Haynam, title, [0035], discloses the core 21 is formed of a polymer.
Haynam does not disclose the core 21 is formed of fiber reinforced polymer (FRP).
Electronics Raychem discloses the core is formed of fiber reinforced polymer (FRP) (Page 2, top, silicone tension insulator is made of a glass fibre core).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Haynam’s insulator, and alternately as modified by Hayakawa, with Electronics Raychem’s glass fiber core in order to provide high mechanical strength with tensile values of greater than 70kN, as suggested by Electronics Raychem at page 2, top.

Allowable Subject Matter
Claims 15 and 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 34 would be allowable if the 112 rejection is cured and the claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 under 103 over Haynam have been considered but are moot because the new ground of rejection does not rely on the same grounds as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim 1 under 103 over Haynam in view of Hayakawa have been considered but are not persuasive because Hayakawa does not teach away from Haynam. Furthermore, when combined with Haynam, Hayakawa’s teachings does not destroy the structure of Haynam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/               Primary Examiner, Art Unit 2847